                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

MARK DOWNEY,

             Plaintiff,

      V.                                 : Civ. No. 19-1258-CFC

UNITED STATES OF AMERICA,

             Defendant.



Mark Downey, McLean , Virginia. Pro Se Plaintiff.




                              MEMORANDUM OPINION




October 31>, 2019
Wilmington , Delaware
I.     INTRODUCTION

       Plaintiff Mark Downey ("Plaintiff'), proceeds prose and has been granted leave

to proceed in forma pauperis.1 (D .I. 7) He filed this Complaint as a qui tam action

under the False Claims Act, presumably pursuant to 18 U.S.C. §§ 286-287 and 31

U.S.C. §§ 3729-3733 ,2 and the Dodd-Frank Act.3 (D .I. 3) The Complaint also invokes

numerous federal criminal and civil statutes. (Id. at 8-11) In addition , Plaintiff filed a

combined motion to quash sovereign immunity, motion to accommodate the disabled ,

motion to exped ite and seal , and motion to refer criminal case to the U.S. Attorney.

(D.I. 1) The Court proceeds to review and screen the matter pursuant to 28 U.S.C.

§ 1915(e)(2)(b). 4


1
  On March 26 , 2019 , the United States District Court for the Eastern District of Virginia
Court issued a standing order and enjoined Plaintiff from filing future civil actions in
forma pauperis Court without first obtaining leave to file. See Downey v. United States,
No. 19-CV-0233, at D.I. 16 (E.D . Va. Mar. 26 , 2019). On August 20, 2019 , the United
States District Court for the Southern District of New York, barred Plaintiff from filing
future civil actions in forma pauperis without first obtaining leave to file , and further
warned Plaintiff that the continued submission of vexatious, frivolous, or otherwise
nonmeritorious documents may result in the imposition of additional sanctions , including
monetary penalties. See Downey v. United States, 2019 WL 4179160 , at * 1 (Sept. 3,
2019) .

2  18 U.S.C. § 287 is the criminal false claims statute; 18 U.S.C . § 286 is a companion
statute to the criminal false claims statute for conspiracy to defraud the government by
filing false claims ; and 31 U.S.C . § 3729, is the civil analog of the criminal false claims
statute .

3It seems that Plaintiff refers to the whistleblower provisions of Dodd-Frank Wall-Street
Reform and Consumer Protection Act of 2010, 15 U.S.C. § 78u-6(h).

4
 Plaintiff has a recent history of bringing qui tam lawsuits under the False Claims Act
and filing motions sovereign immunity in various jurisdictions across the United States
which seem to be related to the March 26 , 2019 standing order enjoining him from
                                               1
II.     BACKGROUND

        The crux of the Complaint, which is 92 pages of text purporting to include 45

counts , is that Plaintiff seeks to bring a qui tam action under "the False Claims Act and

the Dodd-Frank Act to generate revenues for the Federal Government to dramatically

reduce the mounting $21 Trillion Federal Budget Deficit for our Children 's Children ; 70%

for the Federal Government and 30% for the Disabled Plaintiff." (D .I. 3 at 4) Plaintiff

seeks "$142 .71396 billion. " (Id. at 3, 12-13) In the claim for relief, Plaintiff states that

his work of five years was illegally destroyed by the Federal Government, he received

no compensation , and "the unjustified whistleblower claim denial recourse is to file suit. "

( D.I. 3 at ,I IV)

Ill.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious , fails to

state a claim upon which relief may be granted , or seeks monetary relief from a

defendant who is immune from such relief." Ball v. Famiglio , 726 F.3d 448 , 452 (3d Cir.



future filings that was entered in the United States District Court for the Eastern District
of Virginia . See e.g., Downey v. United States , 2019 WL 5260727 (4 th Cir. Oct. 17,
2019) ; Downey v. United States, 2019 WL 5079552 (N .D. Cal. Oct. 10, 2019) ; Downey
v. United States, 2019 WL 4855145 (E .D. Ky. Oct. 1, 2019) ; Downey v. United States,
2019 WL 4143288 (D . Hawai'i (Aug. 30 , 2019) ; Downey v. United States, 2019 WL
4014204 (Fed . Cl. Aug . 23 , 2019) ; Downey v. United States, 2019 WL 3848947 (W.D.
Ark . Aug . 15, 2019) ; Downey v. United States, 2019 WL 3553360 (S .D.N.Y. Aug . 5,
2019) ; Downey v. United States, 2019 WL 3564564 (S.D .N.Y . Aug . 5, 2019); Downey v.
United States, 2019 WL 2921788 (D . Md. July 8, 2019). All of the foregoing actions
were dismissed as frivolous or for failure to state a claim prior to service of any
defendant.


                                                2
2013) ; see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) . The Court must

accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224 , 229

(3d Cir. 2008) ; Erickson v. Pardus , 551 U.S. 89 , 93 (2007) . Because Plaintiff proceeds

prose , his pleading is liberally construed and his Complaint, "however inartfully

pleaded , must be held to less stringent standards than formal pleadings drafted by

lawyers." Erickson , 551 U.S. at 94 (citations omitted) .

         An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319 , 325 (1989) . Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario .

Neitzke , 490 U.S. at 327-28 ; see also Wilson v. Rackmill, 878 F.2d 772 , 774 (3d Cir.

1989).

         The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when deciding Rule 12(b)(6)

motions. See Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir. 1999) (applying

Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under§

1915(e)(2)(B)). However, before dismissing a complaint or claims for failure to state a

claim upon which relief can be granted pursuant to the screening provisions of 28

U.S.C. § 1915, the Court must grant a plaintiff leave to amend his complaint unless

amendment would be inequitable or futile . See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002) .


                                                 3
       A complaint may be dismissed only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the plaintiff, a court

concludes that those allegations "could not raise a claim of entitlement to relief." Bell

At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007) . Though "detailed factual allegations"

are not required, a complaint must do more than simply provide "labels and

conclusions" or "a formulaic recitation of the elements of a cause of action ." Davis v.

Abington Mem 'I Hosp ., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation marks

omitted). In addition , a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face . See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662 ,

678 (2009) and Twombly, 550 U.S. at 570) . Finally, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574

U.S. 10 (2014) . A complaint may not be dismissed for imperfect statements of the legal

theory supporting the claim asserted . See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps : (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth ;

and (3) assume the veracity of any well-pleaded factual allegations and then determine

whether those allegations plausibly give rise to an entitlement to relief. Connelly v.

Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotations

omitted). Elements are sufficiently alleged when the facts in the complaint "show" that

the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed . R. Civ. P. 8(a)(2)) .


                                                4
Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Id.

IV.    DISCUSSION

       Plaintiff has filed this action as a qui tam proceeding under the False Claims Act

and the Dodd-Frank Act. It appears that Plaintiff seeks statutory proceeds of the qui

tam action or settlement of the claim under 31 U.S.C. § 3730(d)(1). This section of the

False Claims Act provides:

       (d) Award to qui tam plaintiff.--(1) If the Government proceeds with an action
       brought by a person under subsection (b) , such person shall , subject to the
       second sentence of this paragraph , receive at least 15 percent but not more
       than 25 percent of the proceeds of the action or settlement of the claim ,
       depending upon the extent to which the person substantially contributed to
       the prosecution of the action. Where the action is one which the court finds
       to be based primarily on disclosures of specific information (other than
       information provided by the person bringing the action) relating to
       allegations or transactions in a criminal , civil , or administrative hearing , in a
       congressional , administrative , or Government Accounting Office report,
       hearing , audit, or investigation , or from the news media , the court may
       award such sums as it considers appropriate, but in no case more than 10
       percent of the proceeds , taking into account the significance of the
       information and the role of the person bringing the action in advancing the
       case to litigation. Any payment to a person under the first or second
       sentence of this paragraph shall be made from the proceeds. Any such
       person shall also receive an amount for reasonable expenses which the
       court finds to have been necessarily incurred , plus reasonable attorneys'
       fees and costs . All such expenses , fees , and costs shall be awarded against
       the defendant.

31 U.S.C. § 3730(d)(1 ).

       Section 3730(b) permits an individual to bring a suit on behalf of the United

States based on violations of 31 U.S.C . § 3729 , which enumerates seven separate

ways of making a false claim . As noted , the False Claims Act provides that a private

individual , known as a relator, "may bring a civil action for a violation of section 3729 for

                                                5
the person and for the United States Government .. . in the name of the Government. "

31 U.S.C.§ 3730(b)(1 ). "[A]lthough qui tam actions allow individual citizens to initiate

enforcement against wrongdoers who cause injury to the public at large, the

Government remains the real party in interest in any such action ." Minotti v. Lensink,

895 F.2d 100, 104 (2d Cir. 1990). The qui tam relater stands in the shoes of the

government and is not acting on his own behalf. See Stoner v. Santa Clara Cty. Office

of Educ., 502 F.3d 1116, 1126 (9th Cir. 2007) .

       Plaintiff is not qualified to represent the interests of the United States given that

he proceeds pro se and there is no indication that he is a licensed attorney. See United

States ex rel. Gunn v. Shelton , 2013 WL 5980633, *2 (D . Del. Nov. 12, 2013) . Plaintiff,

as a relater, may not proceed pro se as a matter of law. See id. Therefore, the

Complaint will be dismissed as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Moreover, the Complaint does not state a claim under the Dodd-Frank Act. "[T]o

sue under Dodd-Frank's anti-retaliation provision , a person must first 'provid[e] . . .

information relating to a violation of the securities laws to the Commission. "' Digital

Realty Trust, Inc. v. Somers, _U .S._, 138 S. Ct. 767 , 772-73 (2018) (quoting 15

U.S.C. § 78u-6(a)(6)) . Hence, an individual who has not reported a violation of the

securities laws to the SEC falls outside the Act's definition of "whistleblower" and the

anti-retaliation provision of the Dodd-Frank Act does not extend to such an individual.

Id. The Complaint makes general reference to "whistleblower claims" Plaintiff submitted

to several federal whistleblower programs , the federal department, agency general




                                              6
counsel, U.S. Attorneys, and the IRS, but contains no reference to the SEC . (D.I. 3 at

52 , 60, 61) Accordingly, there is no basis for a viable Dodd-Frank Act claim.

         In addition, Plaintiff has failed to state claims under the relaxed pleading standard

afforded to pro se litigants. Even construing the Complaint most liberally, the claims are

deficiently pied and do not meet the pleading standards of Iqbal and Twombly.        Plaintiff

does not identify what provisions of the numerous statutes he invokes were violated and

does not specify what conduct by Defendant constitutes the purported violation(s). In

addition, Plaintiff attempts to raise criminal claims when he has no standing to do so.

See Allen v. Administrative Office of Pennsylvania Courts, 270 F. App'x 149, 150 (3d

Cir. 2008); United States v. Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) ("[T]he United

States Attorney is responsible for the prosecution of all criminal cases within his or her

district.") . The Complaint does not allege facts substantiating the causes of action

Plaintiff attempts to raise. Finally, the Complaint does not request any feasible relief or

state a basis for Plaintiff's entitlement to such relief.

        After thoroughly reviewing the Complaint and applicable law, the Court draws on

its judicial experience and common sense and finds that the claims are frivolous. The

Complaint will be dismissed .

V.      CONCLUSION

        For the above reasons , the Court will: (1) dismiss the Complaint pursuant 28

U.S.C. § 1915(e)(2)(B)(i); and (2) deny as moot Plaintiff's combined motion for relief

(D .I. 1).

        An appropriate order will be entered.


                                                7
